DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the equations are not actively recited in the claim, hence renders the scope of the claim indefinite. For purpose of the examination process, it will be referred to the equations (2.8a) and (2.8b) in the specification. The equations (2.8a) and (2.8b), there are parameters z, w, g(w), and p̂ that are not defined in the claims. 
Regarding claim 6, it is not clear what the parameters diffusion coefficient (D) and death rate (k) refer to as they are not part of the equations (2.8a) and (2.8b) as disclosed in the spec. Therefore, the variables are lack of antecedent basis (i.e. should have “the” or “said”). 
Regarding claims 7 and 8, the both claims are dependents claims on claim 5, therefore, claims 7 and 8 are rejected because depending on rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (U.S. Patent No. 8571844B2) and Shau (U.S. Pub. No. 20060241463A1).


Regarding claim 1, Swanson teaches a method of estimating subject-specific parameters of growth dynamics of a cancer tumor in a subject (abstract and column 1, line 57- column 2, line 3), comprising:
a. obtaining or having obtained measures of morphological features of the cancer tumor in the subject, the morphological features comprising an inner core and tumor-associated tissue damage (column 8, lines 40-52, obtain the measurements of inner core as inner necrotic portion and tumor-associated tissue damage as total tumor), and the measures comprising a volume of the core and a volume of the tumor-associated tissue damage (column 8, lines 40-52, obtain the measurements of inner core as inner necrotic portion volume and tumor-associated tissue damage as total tumor volume).
b. quantifying the measures by deriving idealized radii representing a radius of the core and a radius to an outer edge of tumor-associated tissue damage (Figs 1A-D, column 3, lines 1-11, computerized radius of the tumor increasing over time, AND column 8, lines 40-51, radius can be quantifying from the volume of the tumor); 
c. obtaining an approximate wave profile of a traveling wave solution generated using a reaction-diffusion model of tumor growth (Column 6, lines 12-21, DM-BECP model is known as traveling -wave solution of the tumor); and 
d. estimating subject-specific parameters by fitting the approximate wave profile to a tumor profile derived from the quantified measures (Fig 6A-C, column 6, lines 56-57, DM-BECP model, AND Fig 11, box 1118, column 19, lines 40-42, use the model to provide various characteristics for the tumor) from (b); wherein the growth dynamics comprise motility, birth, and death dynamics of the tumor (column 4, lines 4-24 and column 5, lines 10-13, 45. Motility as diffusion coefficient (D), birth rate (p), and death rate (k) dynamics of the tumor are derived from the Fisher-Kolmogorov equation and Swanson teaches the use of identical equation but naming the variable slightly different as diffusion coefficient (D), net rate of cell proliferation (p), and maximum cell concentration (k)). 
	Swanson fails to teach obtaining the measures of morphological features of the invasive front including the volume and the radius. However, Shau teaches a tumor section region of interest that contains various of blood vessels and displayed through ultrasound images (Fig 1-2, region 200, paragraph [0040]-[0041] AND fig 4 for example of tumor section region of interest with specific dimension). 
Swanson and Shau are considered to be analogous to the claimed invention because they are in the same field of cancer tumor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Swanson to incorporate the teachings of Shau providing a tumor section region of interest that contains various of blood vessels (Fig 1, region 200, paragraph [0040]). Doing so would increase to accuracy determine artery and vein area therefore improving the diagnostic accuracy of tumor malignancy detection (paragraph [0055]). According to the invention, the invasive front is defined as the area of tumor that correlates with high blood vessel density. One in ordinary skill in the art can recognize having images of tumor section region of interest and provide effective parameters for tumor diagnosis (paragraph [0060]) can achieve the measurements of radius and the volume. 

Regarding claim 2, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) as of claim 1, wherein the morphological measures (Figs 3A-D, column 3, lines 38-53, tumor mass and volume in biological tissues) of the cancer tumor are obtained from clinical imaging data, and wherein the clinical imaging data comprises magnetic resonance imaging (MRI) (column 1, lines 35-43 and column 6, lines 30-32, using T1 and T2 MRI images).

Regarding claim 3, Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) as of claim 1, wherein the idealized radii are quantified by approximating the tumor and the morphological features of the tumor as a sphere, and identifying radii of a sphere representing the inner core and a sphere representing the outer edge of tumor-associated tissue damage (Figs 1A-D, column 3, lines 1-11, computerized radius of the tumor increasing over time, AND column 8, lines 40-51, radius can be quantifying from the volume of the tumor). 
Swanson fails to teach the method wherein the idealized radii are quantified by approximating the tumor and the morphological features of the tumor as a sphere, and identifying radii of a sphere representing the invasive front. However, Shau teaches a tumor section region of interest that contains various of blood vessels and displayed through ultrasound images (Fig 1-2, region 200, paragraph [0040]-[0041] AND fig 4 for example of tumor section region of interest with specific dimension). 
Swanson and Shau are considered to be analogous to the claimed invention because they are in the same field of cancer tumor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Swanson to incorporate the teachings of Shau providing a tumor section region of interest that contains various of blood vessels (Fig 1, region 200, paragraph [0040]). Doing so would increase to accuracy determine artery and vein area therefore improving the diagnostic accuracy of tumor malignancy detection (paragraph [0055]). According to the invention, the invasive front is defined as the area of tumor that correlates with high blood vessel density. 

Regarding claim 4, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 1, wherein the reaction-diffusion model of tumor growth is a three-parameter reaction-diffusion model of tumor growth derived from the Fisher- Kolmogorov equation (DM/BECP model, Fisher-Kolmogorov equation, column 6, lines 13-23 AND column 19, lines 37-40, parameters D, p, and D(r)).

Regarding claim 5, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 4, wherein the reaction-diffusion model of tumor growth is the system of reaction diffusion equations (2.8a) and (2.8b) (Fig 4C, column 4, lines 4-22). Equations (2.8a) and (2.8b) derived from Fisher-Kolmogorov equation (1.1) from the claimed invention. Swanson reaction diffusion equations also derived from Fisher-Kolmogorov equations (equation on column 5, lines 5-15) for the same purpose of the invention for creating the traveling wave model of the tumor. 

Regarding claim 6, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 5, wherein motility is diffusion coefficient (D), birth dynamics is intrinsic tumor cell growth rate (p), and death dynamics is death rate (k) of the tumor (equation on column 4, lines 5-10 and equation on column 5, lines 42-53, the naming for variables might be slightly different but they are used in identical equations for the same purpose).

Regarding claim 7, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 5, wherein the model is used to obtain an approximate wave profile of a traveling wave solution that mimics tumor progression, with the speed of the traveling wave being an indicator of speed of tumor progression (Figs 6A-F, column 6, lines 57-62, wave velocity).

Regarding claim 8, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 5, wherein fitting the approximate wave profile to a tumor profile comprises fitting the approximate wave profile to a tumor image wave profile derived from the radius of the inner core and radius to the outer edge of tumor-associated tissue damage (Figs 1A-D, column 3, lines 1-11, computerized radius of the tumor increasing over time, AND column 8, lines 40-51, radius can be quantifying from the volume of the tumor).
Swanson fails to teach the invasive front. However, Shau teaches a tumor section region of interest that contains various of blood vessels and displayed through ultrasound images (Fig 1-2, region 200, paragraph [0040]-[0041] AND fig 4 for example of tumor section region of interest with specific dimension). 
Swanson and Shau are considered to be analogous to the claimed invention because they are in the same field of cancer tumor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Swanson to incorporate the teachings of Shau providing a tumor section region of interest that contains various of blood vessels (Fig 1, region 200, paragraph [0040]). Doing so would increase to accuracy determine artery and vein area therefore improving the diagnostic accuracy of tumor malignancy detection (paragraph [0055]). According to the invention, the invasive front is defined as the area of tumor that correlates with high blood vessel density. One in ordinary skill in the art can recognize having images of tumor section region of interest and by the application of Swanson can achieve the features of wave profile on the invasive front. 

Regarding claim 9, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) as of claim 1, wherein the tumor is glioblastoma multiforme (GBM) (Figs 3A-D, column 3, lines 38-40 and column 1, lines 10-30).

Regarding claim 10, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 9, wherein the inner core is inner necrotic core (Figs 6A-C, necrotic region 602, column 6, lines 24-29) and the outer edge of tumor- associated tissue damage is the outer edge of tumor-associated edema (Figs 6A-C, endemic region 604, column 6, lines 24-29).
 Swanson fails to teach the invasive front correlates with high blood vessel density. However, Shau teaches a tumor section region of interest that contains various of blood vessels and displayed through ultrasound images (Fig 1-2, region 200, paragraph [0040]-[0041] AND fig 4 for example of tumor section region of interest with specific dimension). 
Swanson and Shau are considered to be analogous to the claimed invention because they are in the same field of cancer tumor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Swanson to incorporate the teachings of Shau providing a tumor section region of interest that contains various of blood vessels (Fig 1, region 200, paragraph [0040]). Doing so would increase to accuracy determine artery and vein area therefore improving the diagnostic accuracy of tumor malignancy detection (paragraph [0055]). According to the invention, the invasive front is defined as the area of tumor that correlates with high blood vessel density. 

Regarding claim 11, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) as of claim 9, wherein the morphological measures (Figs 3A-D, column 3, lines 38-53, tumor mass and volume in biological tissues) of the cancer tumor are obtained from clinical imaging data, and wherein the clinical imaging data comprises MR images (column 1, lines 35-43 and column 6, lines 30-32, using T1 and T2 MRI images).

Regarding claim 12, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) as of claim 11, wherein the MR images are T1-weighted and T2-weighted MR images of the tumor (column 1, lines 35-43 and column 6, lines 30-32, using T1 and T2 MRI images).

Regarding claim 13, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 11, wherein clinical data comprise a single MR image or an MRI sequence taken at a single time point (column 17, lines 38-45).

Regarding claim 14, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 11, wherein clinical MRI data comprise a single MR image or an MRI sequence taken at a single time point prior to surgery (T1 or T2, column 17, lines 38-45).

Regarding claim 15, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 11, wherein clinical imaging data comprise images acquired at two consecutive time points prior to surgery (Fig 11, boxes 1104 and 1106, column 19, lines 13-25).

Regarding claim 16, modified Swanson teaches the method (abstract and column 1, line 57- column 2, line 3) of claim 1, wherein the method further comprises using the estimated parameters of growth dynamics of the tumor to estimate time of initiation of the tumor (Figs. 4A-D, column 4, lines 13-24, concentration of tumor cells respect to time). According to the claimed invention, using the growth dynamic of birth rate (p) and death rate (k) to calculate the time of initiation of tumor and Swanson uses identical growth model with identical growth factors but under different labeling of net rate of cell proliferation (p) and maximum cell concentration (k), therefore the time of growth of tumor cells concentration in the tumor is directed to the time of the birth rate of to the time of initiation of the tumor. 

Regarding claim 17, Swanson teaches at least one non-transitory computer readable medium storing instructions (software programs, column 2, lines 55-67) which when executed by at least one processor (electronic computer, column 10, lines 50-57, one in ordinary skill will recognize electronic computer has at least one processor), cause the at least one processor to: 
a. receive imaging data from an imaging device (Fig 11), wherein the imaging data comprises measures of morphological features of a cancer tumor in a 48 73410413.8055743-656536 (M19-294L)subject, the morphological features comprising a core and tumor-associated tissue damage (column 8, lines 40-52, obtain the measurements of inner core as inner necrotic portion and tumor-associated tissue damage as total tumor) thereof, and the measures comprising a volume of the core and a volume of the tumor-associated tissue damage (column 8, lines 40-52, obtain the measurements of inner core as inner necrotic portion and tumor-associated tissue damage as total tumor); 
b. quantify the measures by deriving idealized radii representing a radius of the core and a radius to an outer edge of tumor-associated tissue damage (Figs 1A-D, column 3, lines 1-11, computerized radius of the tumor increasing over time, AND column 8, lines 40-51, radius can be quantifying from the volume of the tumor); and 
c. estimate subject-specific parameters by fitting an approximate wave profile of a traveling wave solution to a tumor profile derived from the measures (Fig 6A-C, column 6, lines 56-57, DM-BECP model, AND Fig 11, box 1118, column 19, lines 40-42, use the model to provide various characteristics for the tumor) from (a), wherein the approximate wave profile is generated using a reaction-diffusion model of tumor growth (Figs 6A-F, column 6, lines 24-62).
Swanson fails to teach obtaining the measures of morphological features of the invasive front including the volume and the radius. However, Shau teaches a tumor section region of interest that contains various of blood vessels and displayed through ultrasound images (Fig 1-2, region 200, paragraph [0040]-[0041] AND fig 4 for example of tumor section region of interest with specific dimension). 
Swanson and Shau are considered to be analogous to the claimed invention because they are in the same field of cancer tumor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Swanson to incorporate the teachings of Shau providing a tumor section region of interest that contains various of blood vessels (Fig 1, region 200, paragraph [0040]). Doing so would increase to accuracy determine artery and vein area therefore improving the diagnostic accuracy of tumor malignancy detection (paragraph [0055]). According to the invention, the invasive front is defined as the area of tumor that correlates with high blood vessel density. One in ordinary skill in the art can recognize having images of tumor section region of interest can achieve the measurements of radius and the volume. 

Regarding claim 18, modified Swanson teaches the at least one non-transitory computer readable medium (software programs, column 2, lines 55-67) of claim 17, wherein the imaging data is determined from one or more images of the tumor and/or tumor- associated tissue damage (Fig 11, column 19, lines 6-26).

Regarding claim 19, modified Swanson teaches the at least one non-transitory computer readable medium (software programs, column 2, lines 55-67) of claim 17, further comprising instructions (Fig 11, column 19, lines 6-26), which when executed by the at least one processor cause the at least one processor to display subject-specific parameters of tumor growth dynamics (6A-C, column 6, lines 56-57, DM-BECP model, AND Fig 11, box 1114, column 19, lines 37-38, obtaining DM-BECP model as traveling wave from the tumor profile), wherein the growth dynamics comprise motility, birth, and death dynamics of the tumor (column 4, lines 4-24 and column 5, lines 10-13, 45. Motility as diffusion coefficient (D), birth rate (p), and death rate (k) dynamics of the tumor are derived from the Fisher-Kolmogorov equation and Swanson teaches the use of identical equation but naming the variable slightly different as diffusion coefficient (D), net rate of cell proliferation (p), and maximum cell concentration (k)).

Regarding claim 20, Swanson teaches the at least one non-transitory computer readable medium (software programs, column 2, lines 55-67) of claim 19, further comprising instructions (Fig 11, column 19, lines 6-26), which when executed by the at least one processor cause the at least one processor to generate a report of the subject-specific parameters of tumor growth dynamics (Fig 12, from step 1207-1214, column 19, lines 50-59 and column 19, line 67-column 20, line 2, returning the result as report).

Regarding claim 21, Swanson teaches a computer-implemented method for estimating subject-specific parameters of growth dynamics of a cancer tumor in a subject having a cancer tumor (software programs, column 2, lines 55-67), the method comprising: 
a. providing a computer system having at least one processor and associated memory  (electronic computer, column 10, lines 50-57, one in ordinary skill will recognize electronic computer has at least one processor) comprising an approximate wave profile of a traveling wave solution obtained using a reaction-diffusion model of tumor growth (Fig 6D, column 6, lines 35-36 and 45-49) the computer system comprising instructions to: 49 73410413.8055743-656536 (M19-294L) 
i. quantify measures of morphological features of the cancer tumor in the subject, the morphological features comprising a core and tumor-associated tissue damage (column 8, lines 40-52, obtain the measurements of inner core as inner necrotic portion and tumor-associated tissue damage as total tumor), and the measures comprising a volume of the core and a volume of the tumor-associated tissue damage (column 8, lines 40-52, obtain the measurements of inner core as inner necrotic portion and tumor-associated tissue damage as total tumor); and 
ii. estimating the subject-specific parameters by fitting an approximate wave profile of a traveling wave solution to a tumor profile derived from the quantified measures from i, wherein the approximate wave profile is generated using a reaction-diffusion model of tumor growth (Fig 6A-C, column 6, lines 56-57, DM-BECP model, AND Fig 11, box 1118, column 19, lines 40-42, use the model to provide various characteristics for the tumor);
b. inputting the morphological measures of the cancer tumor in the subject (Fig 11, box 1116, column 19, lines 38-40); 
c. processing the morphological measures to quantify the morphological measures of the cancer tumor in the subject (Fig 11, box 1118, column 19, lines 40-42); 
d. processing the traveling solution profile of the reaction-diffusion model to fit the solution profile to the quantified measures (Fig 12, column 19, lines 43-55); and 
e. computing the subject-specific parameters of growth dynamics of the cancer tumor from the fitted traveling solution profile (Fig 12, column 19, lines 56- column 20, lines 2).
Swanson fails to teach obtaining the measures of morphological features of the invasive front including the volume and the radius. However, Shau teaches a tumor section region of interest that contains various of blood vessels and displayed through ultrasound images (Fig 1-2, region 200, paragraph [0040]-[0041] AND fig 4 for example of tumor section region of interest with specific dimension). 
Swanson and Shau are considered to be analogous to the claimed invention because they are in the same field of cancer tumor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Swanson to incorporate the teachings of Shau providing a tumor section region of interest that contains various of blood vessels (Fig 1, region 200, paragraph [0040]). Doing so would increase to accuracy determine artery and vein area therefore improving the diagnostic accuracy of tumor malignancy detection (paragraph [0055]). According to the invention, the invasive front is defined as the area of tumor that correlates with high blood vessel density. One in ordinary skill in the art can recognize having images of tumor section region of interest can achieve the measurements of radius and the volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Mattson can be reached on (408)918-7636. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793